The relief described hereinbelow is SO ORDERED.

SIGNED this 6th day of February, 2019.




_________________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF KANSAS AT KANSAS CITY

In Re:                                                     )
                                                           )
Michelle Dawn Corbin a/k/a Michelle Dawn King, Debtor      )
                                                           )             Case No. 18-22064-rdb
Capital One Auto Finance, a division of Capital One, N.A., )
Moving Creditor                                            )             Chapter: 13
                                                           )
vs.                                                        )
                                                           )
Michelle Dawn Corbin a/k/a Michelle Dawn King, Debtor      )
                                                           )
and                                                        )
                                                           )
William H. Griffin, Trustee                                )
                                                           )

                                 ORDER GRANTING RELIEF FROM STAY

         Capital One Auto Finance, a division of Capital One, N.A.’s Motion for Order Modifying

Automatic Stay having been filed and presented to the Court, and upon due consideration of said motion

and notice having been given to the proper parties and no objections having been filed the Court hereby

finds that said Motion should be, and is, hereby sustained; it is therefore

         ORDERED that the automatic stay imposed by Section 362 of the Bankruptcy Code be, and the

same hereby is, modified for the purpose of allowing Capital One Auto Finance, a division of Capital

One, N.A. to sell the 2009 Nissan Maxima, VIN 1N4AA51EX9C805238 in accordance with applicable


File No. 217337
Case No: 18-22064-rdbCase   18-22064     Doc# 30       Filed 02/06/19         Page 1 of 2
United States Bankruptcy Court
District of Kansas
In re: Capital One Auto Finance, a division of Capital One, N.A. v. Michelle Dawn Corbin
Case No. 18-22064-rdb
Chapter 13
Order Granting Relief From Stay
Page 2


state law, and to exercise any and all rights provided under non-bankruptcy law as set forth in the

Contract and Security Agreement granting it an interest in said collateral.

         IT IS THEREFORE BY THE COURT ORDERED that any secured claim of Creditor, as it

    relates to the collateral described in this order is disallowed as a claim herein, without prejudice to

    any funds which may have been paid prior to stay modification. After liquidation of the collateral

    Creditor may file an unsecured claim for any deficiency amount. If the amended deficiency claim is

    not filed before distribution has begun to other general unsecured creditors, then the deficiency claim

    may not be paid a dividend in parity with other general unsecured creditors.


         IT IS SO ORDERED.


                                                            ###



SOUTHLAW, P.C.
/s/ Michael P Gaughan_____________________________
Michael P Gaughan (MBE #31121; EDMO #93625; KSFd #70120)
Wendee Elliott-Clement (MBE #50311; KS #20523)
13160 Foster Suite 100
OVERLAND PARK, KS 66213-2660
(913) 663-7600
(913) 663-7899 Fax
Mike.gaughan@southlaw.com
ATTORNEYS FOR MOVANT

/S/ WILLIAM H GRIFFIN_______________________________
William H. Griffin
5115 Roe Blvd., Ste. 200
Roeland Park, KS 66205-2393
TRUSTEE




File No. 217337
Case No: 18-22064-rdbCase     18-22064         Doc# 30         Filed 02/06/19          Page 2 of 2
